Citation Nr: 0607314	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  04-33 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1999 to August 
2003.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that, among other things, denied entitlement to 
service connection for bilateral hearing loss.  The veteran 
filed a timely appeal of this determination to the Board.

In his September 2004 Substantive Appeal, the veteran 
requested the opportunity to testify at a hearing held before 
a Veterans Law Judge (formerly known as a Member of the 
Board) in Washington, D.C.  The RO scheduled the veteran for 
a hearing in December 2005.  The veteran failed to report for 
the hearing as scheduled.  Since that time, the veteran has 
not requested the opportunity to testify at another Board 
hearing.  In light of the above, the Board finds that the 
veteran's request to testify at a Board hearing has been 
withdrawn.  See 38 C.F.R. § 20.704 (2003).


FINDINGS OF FACT

The medical evidence indicates that the veteran does not have 
hearing loss for VA purposes.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the RO, in a letter dated in September 
2003, provided the veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  By way of this 
letter, the veteran was furnished notice of the types of 
evidence needed in order to substantiate his claim of service 
connection, as well as the types of evidence VA would assist 
him in obtaining.  The veteran was informed of his 
responsibility to identify, or submit directly to VA medical 
evidence that shows a currently disability, evidence of a 
disease or injury in service, and medical evidence of a link 
between his current disability and service.  The veteran was 
also informed that this evidence could consist of medical 
records or medical opinions, and was generally invited to 
send evidence relevant to his claim to VA.  

By way of a February 2004 rating decision, a September 2004 
Statement of the Case, and an April 2005 Supplemental 
Statements of the Case, the RO advised the veteran and his 
representative of the basic law and regulations governing his 
claim, and the basis for the denial of his claim.  These 
documents, as well as the RO's VCAA and development letters, 
also specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  See also, Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this context, it is well to observe that the VCAA 
requires only that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the appellant's service records, 
post-service medical treatment records, a VA examination in 
connection with his claim, and statements submitted by the 
veteran and his representative in support of his claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the veteran in this 
case.  Accordingly, further development and further expending 
of VA's resources is not warranted and adjudication of his 
claims on appeal poses no risk of prejudice to the veteran.  
See 38 U.S.C.A. § 5103A; see, also, Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

After a careful review of the medical evidence, the Board 
finds that the record does not support a showing that the 
veteran has hearing loss.  The medical evidence in this case 
consists of the veteran's service medical records, post-
service treatment records, and a VA examination dated in 
October 2003.  

A review of the veteran's service medical records indicates 
that the veteran's hearing was tested in June 1998 and June 
1999.  While some hearing loss was noted, the veteran's 
hearing did not indicate hearing loss for VA purposes on 
either occasion.  

In October 2003, the veteran was afforded a VA examination in 
connection with his claim.  The examiner conducted an 
audiometric examination that revealed hearing threshold 
levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
15
20
LEFT
15
20
15
20
15

The speech recognition score for the Maryland CNC word list 
was 100% in both ears.  The examiner diagnosed the veteran 
with normal hearing bilaterally.

In light of the foregoing, the Board must deny the veteran's 
claim.  The veteran has not presented evidence that he 
currently has hearing loss for VA purposes.  And without a 
current diagnosis, a claim for entitlement to service 
connection for this condition cannot be sustained.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
regard, the Board notes that the veteran, as a lay person, is 
not competent on his own to establish a medical diagnosis or 
show a medical etiology as such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions; see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Because the medical evidence 
is against a showing that the veteran currently has bilateral 
hearing loss, there is no basis upon which to establish 
service connection for this condition.






ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


